Citation Nr: 1535425	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than January 1, 2009 for the award of additional compensation for the Veteran's dependent children L.K. and J.K. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from February 1984 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which awarded additional compensation for the Veteran's dependent children L.K. and J.K., effective January 1, 2009. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  In an April 2004 rating decision, the Veteran was granted entitlement to service connection for multiple disabilities and the assigned disability ratings resulted in a combined disability rating of 50 percent, effective from March 1, 2004.

2.  On the December 2003 VA Form 21-526, the Veteran listed L.K. as a dependent, but did not include L.K.'s social security number.

3.  An April 2004 letter informed the Veteran that the information regarding additional compensation for dependent L.K. was incomplete and that a social security number was required.  The next communication of record from the Veteran regarding L.K. was not until December 22, 2008.

4.  The first communication of record from the Veteran regarding J.K. was on December 22, 2008.
CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than January 1, 2009 for the award of additional compensation for the Veteran's dependent children L.K. and J.K. have not been met.  38 U.S.C.A. §§ 1115, 5101(c)(1), 5110(f), (n) (West 2014); 38 C.F.R. §§ 3.31, 3.109, 3.158, 3.204, 3.213(a), 3.216, 3.401(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist   

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran's claim for entitlement to an earlier effective date for the award of additional compensation for his dependent children L.K. and J.K. arises from his disagreement with the effective date assigned following the award of additional compensation for those dependents.  As the underlying claim (the award of additional compensation for dependents) was granted, further notice as to the downstream issue of the effective date of the award was not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

With respect to the duty to assist, the Board finds that this has been fulfilled.  The Board notes that adjudication of a claim for an earlier effective date is usually based upon evidence already in the claims file; the resolution of this claim depends upon when certain information was received by VA and whether VA sent the Veteran certain information.  There is no indication of any outstanding records or other action that VA could take to assist the Veteran in substantiating his claim.  Also, the Veteran has raised an issue with respect to VA's duty to assist, which will be discussed further below.      

In sum, VA has satisfied its duty to notify and assist.

II.  Legal Criteria

A Veteran who is entitled to disability compensation of at least 30 percent is entitled to additional compensation for each dependent.  See 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4 (b)(2) (2014).

38 U.S.C.A. § 5110(f) (West 2014) provides that "[a]n award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action."  

The effective date of the award of any benefits or increase of benefits by reason of the birth of a child shall be the date of birth of the child, if proof of birth is received by VA within a year from the date of birth.  38 U.S.C.A. § 5110(n) (2014).

The effective date of an award of additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b) (2014).  The "date of claim" for additional compensation for dependents is defined as the date of the birth of the Veteran's child, if evidence of the birth is received within one year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  38 C.F.R. § 3.401(b)(1) (2014).

Regarding "establishing entitlement to a higher rate of...compensation...based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204."  38 CFR § 3.213(a) (2014).  Pursuant to 38 C.F.R. § 3.204 (2014), VA will accept, for the purposes of determining entitlement to VA benefits, the statement of a Veteran as proof of the birth of a child, provided that the statement contains certain required information, to include the date and place of birth.  With respect to additional compensation for dependents, a Veteran "must provide the social security number of any dependent on whose behalf he or she is seeking benefits."  38 C.F.R. § 3.204 (2014).  Also, a Veteran "shall, as a condition for receipt...of benefits, furnish [VA] upon request with...the social security number of any dependent...on whose behalf, or based upon whom, benefits are sought."  38 C.F.R. § 3.216 (2014); see also 38 U.S.C.A. § 5101(c)(1) (West 2014).  Further, while acceptance of a Veteran's written statement may be evidence of the existence of the birth of a child, it is only acceptable when it contains certain information.  See McColley v. West, 13 Vet. App. 553 (2000).  

The earliest date that an additional award of compensation for dependents can be paid is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (2014).  

III.  Analysis

The Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) in December 2003.  Part C of this from related to dependents and the Veteran listed as a dependent child L.K., but left the box pertaining to the dependent's social security number blank.  In an April 2004 rating decision, the Veteran was granted entitlement to service connection for multiple disabilities and the assigned disability ratings resulted in a combined disability rating of 50 percent, effective from March 1, 2004.  A letter dated April 2004, which was also the cover letter to the April 2004 rating decision, informed the Veteran that VA was "paying you as a [V]eteran with one dependent.  Your payment includes an additional amount for your spouse."   The letter further included a section titled "What Do We Need From You To Complete Your Claim For Dependents?"  Under this section, the letter stated that "[t]he information you sent us about your dependents wasn't complete.  Before we can pay additional benefits for [L.K.], please send the following:" and requested the social security number for L.K.  The letter further noted that "[w]e may be able to pay you from the date we received your claim, if we receive the information or evidence within one year from the date of this letter" and that "[i]f we do not receive the evidence within one year from the date of this letter, we can only play you from the date we receive the evidence."

The next relevant communication of record from the Veteran was a VA Form 119 (Report of Contact) dated December 22, 2008, which noted that the Veteran requested additional compensation for dependents L.K. and J.K.  A social security number was provided for J.K., but not L.K.  A December 29, 2008 letter to the Veteran informed the Veteran that the dependent information provided was not complete and requested additional information, to include L.K.'s social security number.  In January 5, 2009 (via two documents, a VA Form 21-4138 and VA Form 21-686c), the Veteran provided the additional requested information, to include L.K.'s social security number.

After review of the record, the Board finds that the criteria for an effective date prior to January 1, 2009 for the award of additional compensation for the Veteran's dependent children L.K. and J.K. have not been met.

At the outset, the Board notes that that the RO treated December 22, 2008 as the Veteran's date of claim for additional compensation for dependents L.K. and J.K. and the January 1, 2009 effective date is the date when compensation was first paid pursuant to 38 C.F.R. § 3.31 (2014).  See February 2009 administrative decision (stating "We made a decision on your claim for dependents received on December 22, 2008").  Within this decision, the issue of an effective date earlier than January 1, 2009 refers to when compensation for dependents L.K. and J.K. was first paid to the Veteran.   

Initially, the Board notes that controlling regulations provide that a Veteran "must provide a social security number for any dependent on whose behalf he or she is seeking benefit."  38 C.F.R. § 3.204 (2014).  Additionally, a Veteran "shall, as a condition for receipt...of benefits, furnish [VA] upon request with...the social security number of any dependent...on whose behalf, or based upon whom, benefits are sought."  38 C.F.R. § 3.216 (2014).  With respect to L.K., the Veteran listed L.K. on the December 2003 VA Form 21-526, but did not include the required social security number.  As noted, in an April 2004 letter, the Veteran was informed that the information regarding additional compensation for dependent L.K. was incomplete and that a social security number was required.  The next communication of record from the Veteran regarding L.K. was not until December 22, 2008.  The Board notes that "[i]f a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within 1 year from the date of such notification...compensation...may not be paid by reason of that application."  38 C.F.R. § 3.109(a)(1) (2014); see also 38 U.S.C.A. § 5102 (West 2014).  The provisions of this regulation "are applicable...to applications for increased benefits by reason of...the existence of a dependent."  38 C.F.R. § 3.109(a)(2) (2014).  Applying this regulation to the facts of the case, the Veteran's application for additional compensation for dependent L.K. (on the December 2003 VA Form 21-526) was incomplete with respect to the information required for L.K., as no social security number was provided.  See 38 U.S.C.A. § 5101(c)(1) (West 2014); 38 C.F.R. §§ 3.204, 3.213(a), 3.216 (2014).  The April 2004 letter informed the Veteran of the information necessary (L.K.'s social security number) to complete the Veteran's application for additional compensation for his dependent L.K.  The next communication of record from the Veteran regarding L.K. was not until December 22, 2008 and L.K.'s social security number was not provided by the Veteran until the January 5, 2009.  As the Veteran did not provide the missing evidence (L.K.'s social security number) within one year from the date of notification that it was necessary (via the April 2004 letter), additional compensation for dependent L.K. may not be paid based on the December 2003 VA Form 21-526 (the Board parenthetically notes that if additional compensation were allowed, it would have had an effective date the day that the Veteran was in receipt of disability compensation of 30 percent or more, which was March 1, 2004).

In addition, pursuant to 38 C.F.R. § 3.158 (2014), "where evidence requested in connection with an original claim, a claim for increase....is not furnished within 1 year after the date of request, the claim will be considered abandoned" and that "[a]fter the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established . . . compensation . . . based on such evidence shall commence not earlier than the date of filing the new claim."  In this case, as evidence was requested from the Veteran (L.K.'s social security number) via an April 2004 letter in connection with the Veteran's claim for additional compensation for dependent L.K. and such evidence was not furnished within one year after the date of request, the Veteran's December 2003 claim for additional compensation for dependent L.K. can be considered abandoned.  As such, no further action was required by VA until a new claim for additional compensation for dependents was received in December 2008 and further, the additional compensation for dependents that were subsequently established "shall commence not earlier than the date of filing the new claim," which again was in December 2008.  Id.

As noted above, pursuant to 38 C.F.R. § 3.401(b) (2014), the effective date of an award of additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or (4) date of commencement of the Veteran's award.  

As to the date of claim, this is defined as the date of the birth of the Veteran's child, if evidence of the birth is received within one year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  38 C.F.R. § 3.401(b)(1) (2014).  The December 22, 2008 VA Form 119 noted that L.K. was born in November 1998 and J.K. was born in October 2006.  As noted above, VA will accept, for the purposes of determining entitlement to VA benefits, the statement of a Veteran as proof of the birth of a child, provided that the statement contains certain required information, which with respect to additional compensation for dependents, includes the place of birth and the social security number of any dependent for which the Veteran is requesting benefits.  See 38 C.F.R. § 3.204 (2014).  The complete required proof of birth (for L.K. his social security number and for J.K. his place of birth) was not received from the Veteran until January 5, 2009, more than one year after the date of L.K.'s and J.K.'s birth.  As such, dependency compensation cannot therefore be paid from the date of birth.  See 38 U.S.C.A. § 5110(n) (West 2014).  In addition, as the required evidence was not received within one year of the birth of either L.K. or J.K., such cannot be considered a "date of claim" pursuant to 38 C.F.R. § 3.401(b)(1)(i) (2014).  

As noted, the date of claim is alternatively defined as the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  38 C.F.R. § 3.401(b)(1)(ii) (2014).  The December 22, 2008 VA Form 119 was the first communication of record from the Veteran regarding J.K. and thus the date notice was received of the dependent's existence.  The December 22, 2008 VA Form 119 also indicated that the Veteran sought additional compensation for both L.K. and J.K.  A December 29, 2008 letter to the Veteran informed the Veteran that the dependent information provided was not complete and requested additional information. The Veteran subsequently submitted the requested (and required pursuant to 38 C.F.R. § 3.204 (2014)) information on January 5, 2009.  As December 22, 2008 was when VA was notified of the existence of dependent J.K., this will be considered the date of claim with respect to additional compensation for dependent J.K.  While VA was notified of the existence of L.K. earlier via the December 2003 VA Form 21-526, additional compensation for dependent L.K. may not be paid based on that application, as it was incomplete in that it did not contain the required social security number and such information was not provided within one year of notification (in April 2004) that such application was incomplete.  See 38 U.S.C.A. § 5101(c)(1) (West 2014); 38 C.F.R. §§ 3.109(a), 3.204, 3.213(a), 3.216 (2014).  While the required social security number was not provided by the Veteran until January 5, 2009, December 22, 2008 will also be considered the date of claim with respect to additional compensation for dependent L.K., as after the previous incomplete application, this was the next communication of record from the Veteran seeking additional compensation for dependent L.K.

As to the date dependency arises, this is the date of birth of the Veteran's dependent children, which are November 1998 for L.K. and October 2006 for J.K.  See December 22, 2008 VA Form 119.  

As to the effective date of the qualifying disability rating, the April 2004 rating decision resulted in a combined disability rating of 50 percent, effective from March 1, 2004.  However, 38 C.F.R. § 3.401(b)(3) (2014) stipulates that the effective date of the qualifying disability is only appropriate if evidence of dependency is received within one year of notification of such rating action.  The Veteran was notified of the rating action (the April 2004 rating decision) in April 2004 via the letter discussed above, but as addressed, he did not provide the evidence of dependency required pursuant to 38 C.F.R. § 3.204 (2014) until January 5, 2009 and as such, March 1, 2004 cannot be the effective date for the award of additional compensation for the Veteran's dependents.  See also 38 U.S.C.A.          § 5110(f) (West 2014).  

As to the date of commencement of the Veteran's award, pursuant to 38 C.F.R. § 3.31 (2014), this date was January 1, 2009, the first day of the calendar month following the date (December 22, 2008) that VA received the Veteran's application for additional compensation for the Veteran's dependent children L.K. and J.K.  See 38 C.F.R. § 3.401(b)(4) (2014).

Pursuant to 38 C.F.R. § 3.401(b) (2014), the effective date of an award of additional compensation for dependents will be the latest of the dates discussed above, specifically December 22, 2008 (the date of claim), November 1998 for L.K. and October 2006 for J.K. (the date dependency arose) and January 1, 2009 (the date of commencement of the Veteran's award).  As January 1, 2009 was the latest of the applicable dates, it is the correct effective date for the award of additional compensation for the Veteran's dependent children L.K. and J.K.  As a result, an effective date earlier than January 1, 2009 for the award of additional compensation for the Veteran's dependent children L.K. and J.K. is not warranted.

The Board additionally notes that it is aware of the holding in Sharp v. Shinseki, 23 Vet. App. 267 (2009) that additional compensation for dependents does not require a separate claim.  As discussed above, however, based on the applicable laws and regulations, January 1, 2009 is the correct effective date for the award of additional compensation for the Veteran's dependent children L.K. and J.K.   
The Board has additionally considered the Veteran's contentions.  In the Veteran's September 2009 Notice of Disagreement (NOD), the Veteran referenced that L.K. was born in November 1998, over five years before he retired from the military (in February 2004).  The Veteran stated that "[i]n looking through my paperwork both active duty and VA, he was listed as my dependent on all."  The Veteran also referenced his assumption that with J.K. being enrolled "into the Navy's data base and his enrollment into Tri-Care and DEERS, he would automatically be picked up in the VA data base."  In a February 2010 statement accompanying the February 2010 VA Form 9, the Veteran also stated that "the Veteran did not fail to provide the information, the veteran was not aware that the information was needed.  This information is available in all of the veteran's service records and files."  With respect to the Veteran's statements that L.K. was born while the Veteran was on active duty and that J.K. was in the Navy's data base, Tri-Care and DEERS, VA is not on constructive or actual notice of the information held by the service departments, or in the referenced systems, with respect to dependent information.  With respect to the Veteran's reference to information, presumably a reference to L.K.'s social security number, being in his service records and files, the Veteran's personnel records are not of record and the Veteran's service treatment records of record did not contain L.K.'s social security number.

With respect to the Veteran's statement that L.K. "was listed as my dependent" on his VA paperwork, as noted, the December 2003 VA Form 21-526 did list L.K. as a dependent.  As discussed above, however, additional compensation for dependent L.K. may not be paid based on that application, as it was incomplete in that it did not contain the required social security number and such information was not provided within one year of notification (in April 2004) that such application was incomplete.  See 38 U.S.C.A. § 5101(c)(1) (West 2014); 38 C.F.R. §§ 3.109(a), 3.204, 3.213(a), 3.216 (2014).  The required social security number for L.K. was not provided by the Veteran until January 5, 2009.    

On the February 2010 VA Form 9, the Veteran stated that "the Veteran was entitled to compensation, had the Veteran known information was needed the Veteran would have provided it."  In an accompanying February 2010 statement, the Veteran referenced the April 2004 letter requesting L.K.'s social security number and stated that "[i]n reviewing my files, I do not have this letter" and also stated, as noted above, that "the veteran was not aware that the information was needed," presumably in reference to L.K.'s social security number.  The Board notes that under the presumption of regularity, "it is presumed that government officials 'have properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.  Id. at 309.  The Board notes that a copy of the April 2004 letter is included in the Veteran's claims file and that this letter was addressed to the address that the Veteran listed on his December 2003 VA Form 21-526 (which is also his current address of record).  As such, the Board accordingly must presume that VA sent the Veteran the April 2004 letter, which requested additional information regarding L.K., specifically his social security number.  Although the Board finds no reason to question the sincerity of the Veteran's statement that he does not have the April 2004 letter, the Board finds no clear evidence to the contrary of record sufficient to rebut the presumption of regularity that supports that such letter was sent to the Veteran.
 
Also on the February 2010 VA Form 9, the Veteran stated "VA did not make reasonable efforts to contact Veteran."  In an accompanying February 2010 statement, the Veteran cited and quoted 38 C.F.R. § 3.159 regarding VA's duty to assist and emphasized the language that VA is to make reasonable efforts in assisting a Veteran.  The Veteran stated that "[i]f only one letter was sent then effort(s) were not made" (emphasis in original).  The Veteran further stated that "the argument can be made whether or not the VA made reasonable efforts to get" (emphasis in original) L.K.'s social security number and that "if the VA made reasonable efforts, this information would have been obtained" (emphasis in original).

As discussed above, the Veteran listed L.K. on the December 2003 VA Form 21-526, but did not include the required social security number.  An April 2004 letter informed the Veteran that the information regarding additional compensation for dependent L.K. was incomplete and that a social security number was required.  While the Veteran has stated that he does not have a copy of the April 2004 letter, as noted, based on the presumption of regularity and the copy of the April 2004 letter in the Veteran's claims file sent to the Veteran's correct address, it is presumed that the Veteran was mailed the April 2004 letter.  As applicable here, if a Veteran submits an application for VA benefits that is incomplete, and VA notifies the Veteran of the missing necessary information, VA will defer further assistance until the Veteran submits such required information.  See 38 U.S.C.A. § 5103A(a)(3) (West 2014); 38 C.F.R. § 3.159(b)(2) (2014).  As the Veteran was notified of the missing necessary information via the April 2004 letter, VA properly deferred further assistance until the Veteran submitted the required information (L.K.'s social security number that was submitted on January 5, 2009).  To respond to the Veteran's specific contention, VA's duty to assist did not require VA to send multiple letters to the Veteran notifying him of the missing necessary information, as again VA properly deferred further assistance after notifying the Veteran of the missing necessary information.  In addition, 38 C.F.R. § 3.204 (2014) states that a Veteran "must provide a social security number for any dependent on whose behalf he or she is seeking benefit" and 38 C.F.R. § 3.216 (2014) states that a Veteran "shall, as a condition for receipt...of benefits, furnish [VA] upon request with...the social security number of any dependent...on whose behalf, or based upon whom, benefits are sought."  As applied to the Veteran's case, these regulations indicate that it was the Veteran's responsibility to submit the social security number of his dependent L.K. in order to receive additional compensation for L.K.  See also 38 U.S.C.A. § 5107(a) (West 2014) (providing that the Veteran "has the responsibility to present and support a claim for benefits").  Based on the above discussion, the Board concludes that VA did not fail to satisfy its duty to assist in this case.          

Finally, in the September 2009 NOD, the Veteran specifically asked for additional compensation for L.K. from March 1, 2004 to December 31, 2008 and for J.K. from November 1, 2006 to December 31, 2008.  With respect to L.K., March 1, 2004 is the effective date that the Veteran was granted entitlement to service connection for multiple disabilities and the assigned disability ratings resulted in a combined disability rating of 50 percent, which made him eligible for additional compensation for dependents.  With respect to J.K., November 1, 2006 is the first day of the month after J.K. was born (in October 2006).  See December 22, 2008 VA Form 119.  The Board has considered the Veteran's contentions; however, as discussed in detail above, January 1, 2009 is the correct effective date for the award of additional compensation for the Veteran's dependent children L.K. and J.K. and an earlier effective date, to include the dates advocated for by the Veteran, is not warranted.

In sum, the criteria for entitlement to an effective date earlier than January 1, 2009 for the award of additional compensation for the Veteran's dependent children L.K. and J.K. have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1115, 5101(c)(1), 5110(f), (n) (West 2014); 38 C.F.R. §§ 3.31, 3.109, 3.158, 3.204, 3.213(a), 3.216, 3.401(b) (2014).


ORDER

Entitlement to an effective date earlier than January 1, 2009 for the award of additional compensation for the Veteran's dependent children L.K. and J.K. is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


